Order entered June 5, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00913-CR

                          EDWON KUMONT JULIAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1245796-V

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on April 23, 2014, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE